Memorandum: The State appropriated 1.123 acres of respondents’ lands for a permanent easement. The trial court found that the land had a value of $25,000 per acre and computed a damage figure of $28,075. All parties now concede that this was erroneous as the 1.123 acres was part of a total of 38.30 acres for which the court had made an award for consequential damage thereto in the companion case decided herewith. Such damage was found to be 15% of the former value of the land. It follows that to avoid a duplicate award of damages the correct figure should have been $23,863.75 or 85% of $28,075. We find, however, as stated in the companion ease decided herewith, that the fair value of respondents’ land was $20,000 an acre. This figure applied to the easement taking (1.123 acres) produces $22,460. Eighty-five per cent thereof is $19,091. (Appeal from judgment of Court of Claims in action for damages for appropriation of permanent easement.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.